UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1549


In re: ZANTWAN DEVORRIS WORTHY,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:07-cr-00127-NCT-1)


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Zantwan Devorris Worthy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Zantwan Devorris Worthy petitions for a writ of mandamus, alleging that the

district court has unduly delayed in ruling on his motion for reconsideration of the district

court’s order accepting the magistrate judge’s recommendation and denying Worthy’s 28

U.S.C. § 2255 (2012) motion. Worthy seeks an order from this court directing the district

court to act. Our review of the district court’s docket reveals that the district court ruled

on Worthy’s motion on July 29, 2019. Accordingly, although we grant leave to proceed

in forma pauperis, we deny the petition for writ of mandamus as moot. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2